Exhibit 10.4
AGREEMENT TO ASSIST WITH CREDIT FACILITY
          THIS AGREEMENT TO ASSIST WITH CREDIT FACILITY (this "Agreement") is
made and entered into this 30th day of November, 2011 (the "Effective Date"), by
and among the Assisting Party listed below, and Summer Energy, LLC, a Texas
limited liability company (sometimes referred to as the "Issuer" and sometimes
referred to as the "Company"). Each of the Assisting Party and the Issuer
hereinafter may be referred to as a "Party" or collectively may be referred to
as the "Parties."
          Assisting Party:
          _____________________________________ (name)
          _____________________________________ (address)
          _____________________________________ (address)
          _____________________________________ (city, state, zip)
          _____________________________________ (phone)
          _____________________________________ (e-mail)
RECITALS
          A. Assisting Party has agreed to provide financial assistance to the
Company by way of facilitating the Company's obtaining of a credit facility in
the principal amount of $250,000.
          B. As consideration for providing such financial assistance, the
Company agrees to be bound by the terms and conditions of this Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
promises and obligations set forth hereafter, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
1. Agreement to Provide Financial Assistance. Assisting Party agrees that it
will make available to the Company, at the Company's option and up to a maximum,
aggregate total of $250,000 (the "Cap"), the following financial assistance in
order to assist the Company in obtaining a credit facility with an amount of
credit available to the Company of $250,000 (the "Facility"): (i) unencumbered
assets to be used as collateral to secure the Facility; (ii) certificates of
deposit to secure the Facility; or (iii) a guaranty provided by the Assisting
Party to the financial institution issuing the Facility. The Assisting Party
agrees to make the financial assistance available to the Company within ten (10)
business days of receiving a written request from the Company.
2. Cash Fee; Election to Receive Membership Units. On November 30, 2012, the
Company agrees to pay the Assisting Party a one-time payment (the "Cash Fee") of
$100,000 or, at the election of Assisting Party, the Assisting Party may elect
to receive payment in lieu of the Cash Fee in membership units in the Company as
described in Section 3 below. The Company may not prepay the Cash Fee.
1
 

--------------------------------------------------------------------------------

 
3. Election to Receive Membership Unit Fee.
          3.1. Optional Membership Unit Fee.
                    The Assisting Party shall have the option (but not the
obligation), exercisable in its sole discretion to receive, in lieu of the Cash
Fee, membership units in the Company (sometimes referred to herein as "Units")
calculated as follows: the denominator shall be $0.33 (the price per membership
unit) and the numerator shall be the total credit available under the Facility,
whether used or unused (250,000 / 0.33 = 757,576 membership units) (the
"Membership Unit Fee"). The Assisting Party shall not be entitled to receive a
portion of the Cash Fee and a portion of the Membership Unit Fee; the Assisting
Party must either receive the entire Cash Fee or the entire Membership Unit Fee.
The election to receive the Membership Unit Fee shall be deemed to have been
made by the Assisting Party by providing written notice of its election to
receive the Membership Unit Fee at least fifteen (15) days prior to November 30,
2012 (the "Election"). If the Assisting Party makes the Election to receive the
Membership Unit Fee, the Company shall have no obligation to pay the Cash Fee,
and the Assisting Party shall no longer have the right to receive the Cash Fee,
but shall be obligated to accept the Membership Unit Fee as its entire
compensation under this Agreement.
                    Further, if the Assisting Party makes the Election, the
Assisting Party must provide certain information to the Company to enable the
Company's officers to determine whether, under Section 4(2) of the Securities
Act of 1933, as amended (the "Act"), and the regulations promulgated thereunder,
Assisting Party meets the qualification and suitability requirements for an
investment in the Units. In order for the Company to make such determination,
the Assisting Party shall complete and execute a Subscription Agreement and
Investor Questionnaire, forms of which are attached hereto as Exhibits "A" and
"B," respectively.
          3.2. Procedures and Other Covenants with Respect to Membership Unit
Fee. In the event the Assisting Party makes the Election to receive the
Membership Unit Fee:
                    3.2.1. The Company shall take all necessary steps to ensure
that such number of membership units as are issuable under the Membership Unit
Fee is available for such issuance;
                    3.2.2.On November 30, 2012, the Company shall deliver to the
Assisting Party, such documents and other instruments as may be necessary to
transfer the applicable membership units to the Assisting Party;
                    3.2.3. The Company shall take all such actions as are
necessary in order to ensure that the membership units issuable with respect to
such election shall be validly issued, fully paid, and nonassessable;
2
 

--------------------------------------------------------------------------------

 
                    3.2.4. The Company shall take all such actions as may be
necessary to ensure that all such membership units issued as part of the
Membership Unit Fee may be so issued without violation of any applicable law or
governmental regulation; and
                    3.2.5. In case of any recapitalization, reclassification or
change of the outstanding securities of the Company or of any reorganization of
the Company or any similar corporate reorganization on or after the date hereof
(a "Restructuring"), then lawful and adequate provisions shall be made so that
in each such case the Assisting Party, upon an effective Election, shall be
entitled to receive in lieu of the membership units the shares or other
securities or property (including cash) to which the Assisting Party would have
been entitled upon such consummation if the Assisting Party had made an
effective Election prior to the Restructuring.
4. Term. The Assisting Party's obligations under Section 1 shall continue for
three (3) years from the Effective Date.
5. Limitation of Liability. The Parties agree that the Company's liability to
the Assisting Party shall be limited to the Cash Fee or the Units issued
hereunder. The Company shall have no other liability whatsoever to Assisting
Party. The Assisting Party's total liability to the Company hereunder shall not
exceed the Cap.
6. Survival of Parties' Representations. All representations, warranties, and
agreements made by the Parties to this Agreement shall survive the Closing.
7. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Parties hereto concerning the subject matter hereof and
supersedes all prior agreements, representations or understandings between them.
No representations, oral or written, modifying or contradicting the terms of
this Agreement have been made by any Party except as contained herein.
8. Notices. All notices required to be given under this Agreement shall be
deemed to be given if mailed by certified mail, postage prepaid, to the Company
and Assisting Party at the following addresses:
 
 
 
 
COMPANY:
Summer Energy, LLC
 
 
800 Bering Drive, Suite 260
 
 
Houston, Texas 77057
 
 
Attn: Rod Danielson
 
 
 
 
Assisting Party:
See address provided in the preamble to this Agreement

          The Parties may, from time to time, by written notice to the other,
change the addresses set forth above, at which time notice shall be deemed given
if given to such changed address.
9. Severability. If any provision of this Agreement or any portion of any
provision of this Agreement shall be deemed to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not alter
the remaining portion of such provision, or any other provision hereof, as each
provision of this Agreement shall be deemed severable from all other provisions
hereof so long as the removal of the severable material does not materially
alter the basic consideration for this Agreement.
3
 

--------------------------------------------------------------------------------

 
10. Amendment. Any amendment to this Agreement must be in writing, signed by the
Parties hereto and stating the intent of the Parties to amend this Agreement.
The Parties hereby agree to take such further actions and steps as may be
necessary to carry into effect the purposes and intentions set forth in this
Agreement.
11. Binding Effect. This Agreement shall be binding on and shall inure to the
benefit of the Parties to it and their permitted successors and assigns.
However, this Agreement and the rights thereunder may not be assigned by the
Assisting Party.
12. Cost and Expenses of Enforcement. In the event of the failure of either
party hereto to comply with any provisions of this Agreement, the defaulting
party shall pay any and all costs and expenses, including reasonable attorneys'
fees (including in connection with any appeal) arising out of or resulting from
such default, or in pursuing any remedy hereunder, or by the laws of the state
of Texas, whether such remedy is pursued by filing suit or otherwise. In the
event the Company does not pay the Cash Fee (if Assisting Party elects not to
take the Membership Unit Fee in lieu thereof) within ten (10) days of the due
date, the outstanding balance owing on the Facility shall bear interest at the
rate of ten percent (10%) per annum, compounded monthly.
13. Indemnification. In the event the Company defaults on payment or other
obligations to a financial institution which extended a loan to the Company, the
Company hereby agrees to indemnify and hold Assisting Party harmless for, from,
and against any and all damages, losses, liabilities, costs, and expenses
(including, without limitation, costs and expenses of litigation and reasonable
attorneys' fees) arising at any time, whether before or after payment of the
Cash Fee or Membership Unit Fee, excepting any such matters arising solely from
the gross negligence or willful misconduct of the Assisting Party.
14. Waiver.Unless otherwise indicated herein, failure by any party to insist
upon the strict performance of any covenant, duty, agreement, or condition of
this Agreement, or to exercise any right or remedy consequent upon a breach
thereof, shall not constitute a waiver of any such breach or any other covenant,
agreement, term, or condition. Any party, by notice delivered in the manner
provided in this Agreement, may, but shall be under no obligation to, waive any
of its rights or any conditions to its obligations hereunder, or any duty,
obligation, or covenant of any other party. No waiver shall affect or alter the
remainder of this Agreement, but each and every other covenant, agreement, term,
and condition hereof shall continue in full force and effect with respect to any
other then existing or subsequently occurring breach. To be effective, any
waiver must be signed by all parties thereto.
15. Governing Law. This agreement is governed by the laws of the state of Texas
in all respects, and the Parties hereto consent to exclusive jurisdiction and
venue in the state or federal courts of Texas. The parties further agree not to
disturb such choice of forum, and if not resident in such state, waive the
personal service of any and all process upon them, and consent that such service
of process may be made by certified or registered mail, return receipt
requested, addressed to the Parties as set forth herein.
4
 

--------------------------------------------------------------------------------

 
16. Further Actions. The Parties agree to take such further actions and execute
and deliver such additional documents and writings as are reasonably necessary
to accomplish the purposes of the transaction described in this Agreement.
17. No Reliance. Each of the Parties acknowledges that no other party or agent
or attorney of any other party has made any promise, representation, or warranty
whatsoever, express or implied, written or oral, not contained herein concerning
the subject-matter hereof to induce any party to execute this Agreement, and
each of the Parties acknowledges that he has not executed this Agreement, in
reliance upon any promise, representation, or warranty not contained herein.
18. Specific Performance. Each Party acknowledges that the other Party would be
damaged irreparably and would have no adequate remedy of law if any provision of
this Agreement is not performed in accordance with its specific terms or
otherwise is breached. Accordingly, each Party agrees that the other Party will
be entitled to an injunction to prevent any breach of any provision of this
Agreement and to enforce specifically any provision of this Agreement, in
addition to any other remedy to which they may be entitled and without having to
prove the inadequacy of any other remedy they may have at law or in equity and
without being required to post bond or other security.
19. Counterparts. This Agreement may be executed in any number of counterparts,
via facsimile, other electronic means, or original, each of which when so
executed and delivered, shall be deemed an original, but with all such
counterparts being taken together to constitute a single instrument.
[SIGNATURE PAGE TO FOLLOW]
5
 

--------------------------------------------------------------------------------

 
          In witness whereof, the Parties hereto have executed this Agreement to
Assist with Credit Facility effective as of the day and year first written
above.
 
 
 
Company:
 
 
 
SUMMER ENERGY, LLC
 
a Texas limited liability company
 
 
 
By:
/s/ Rod Danielson
 
Name:
Rod Danielson
 
Title:
Managing Member
 
 
 
ASSISTING PARTY:
 
 
 
[Signature]
 
 
 
[printed name]
       

6
 

--------------------------------------------------------------------------------

 